UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2129



YEHEYIS NEGEY GETACHEW,

                                                         Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A29-704-576)


Submitted:   January 18, 2000             Decided:   March 16, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Allan Ebert, LAW OFFICES OF ALLAN EBERT, Washington, D.C., for Pe-
titioner. David W. Ogden, Acting Assistant Attorney General, Civil
Division, Karen Fletcher Torstenson, Assistant Director, Russell
J.E. Verby, Office of Immigration Litigation, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Yeheyis Negey Getachew seeks review of an order of the Board

of Immigration Appeals (Board) dismissing an appeal from the deci-

sion of the immigration judge and denying him political asylum, 8

U.S.C.A. § 1158 (West 1999), and withholding of deportation, 8

U.S.C. § 1253(h) (1994).1     Getachew is a native and citizen of

Ethiopia.

     We conclude that the decision of the Board is supported by

“reasonable, substantial, and probative evidence on the record con-

sidered as a whole. . . .”   8 U.S.C. § 1105a(a)(4) (1994).2   There-

fore, we deny Getachew’s petition for review.      We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                    PETITION DENIED




     1
       This section has been repealed by the Illegal Immigration
Reform Immigrant Responsibility Act of 1996 (IIRIRA), Pub. L. No.
104-208, 110 Stat. 3009. However, because Getachew was in deporta-
tion proceedings on the effective date of the Act, the amendments
do not apply. IIRIRA § 309(c)(1).
     2
        Section 306(b) of the IIRIRA, repealed 8 U.S.C.
§ 1105a(a)(4), replacing it with 8 U.S.C.A. § 1252(b)(4) (West
1999).   Again, because Getachew was in deportation proceedings
before the effective date of the IIRIRA, the transitional rules
provide for judicial review under § 1105a(a)(4) as it existed
before enactment of the IIRIRA. IIRIRA § 309(c)(4).


                                  2